EXHIBIT 10.1
 

 
SECOND AMENDMENT
TO
MEMBERSHIP INTERESTS AND PARTNERSHIP INTERESTS
PURCHASE AGREEMENT


This SECOND AMENDMENT TO MEMBERSHIP INTERESTS AND PARTNERSHIP INTERESTS PURCHASE
AGREEMENT (this “Amendment”) is made and effective as of this 11th day of April,
2014, by and between ALAMO GROUP (USA) INC., a Delaware corporation
(“Purchaser”), SPECIALIZED INDUSTRIES LP, a Delaware limited partnership
(“Seller”), and ALAMO GROUP INC., a Delaware corporation (“Parent”).


RECITALS


A.           Purchaser, Seller and, for purposes of Section 11.17 thereof,
Parent are parties to that certain Membership Interests and Partnership
Interests Purchase Agreement, dated as of February 24, 2014, as amended by that
certain First Amendment to Membership Interests and
Partnership  Interests  Purchase  Agreement,  dated  as  of  March  3,  2014  (as  amended,  the
“Purchase Agreement”), pursuant to which Purchaser has agreed to purchase from
Seller (i) all the Capital Stock of Howard P. Fairfield, LLC, a Delaware limited
liability company, Fond du Lac Investments, LLC, a Wisconsin limited liability
company, Super Products LLC, a Delaware limited liability company, and
Wausau-Everest GP, LLC, a Delaware limited liability company,
and  (ii)  all  the  limited  partnership  interests  of  Wausau-Everest  L.P.,  a  Delaware  limited
partnership.  Capitalized terms used but not defined herein shall have the
meanings given to them in the Purchase Agreement.




B.           Effective as of the date of this Amendment, Purchaser and Seller
desire to amend the Purchase Agreement as provided for herein.


AGREEMENT


NOW, THEREFORE, in consideration of the mutual promises of the parties contained
in this Amendment and other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, intending to be legally bound
hereby, the parties hereto agree as follows:


1.           Section 8.1(g).  Effective as of the date of this Amendment,
Section 8.1(g) of the Purchase Agreement is hereby amended and restated in its
entirety to read as follows:


“by either Purchaser or Seller if the Closing has not occurred (other than
through the breach by the Party seeking to terminate this Agreement of its
obligations under this Agreement) by June 2, 2014.”


2.           Effect of Amendment. This Amendment shall be deemed incorporated
into and made a part of the Purchase Agreement. The provisions of this Amendment
shall constitute an amendment to the Purchase Agreement, and to the extent that
any term or provision of this Amendment may be deemed expressly inconsistent
with any term or provision in the Purchase Agreement, this Amendment shall
govern and control. Except as expressly stated herein, all of the terms,
conditions and provisions of the Purchase Agreement are hereby ratified and
 
 
 
 
 

--------------------------------------------------------------------------------

 
 
confirmed in all respects, and the Purchase Agreement is and shall be unchanged
and remains in full force and effect.


3.           Severability. If any provisions of this Amendment are construed to
be invalid, illegal or unenforceable, then the remaining provisions hereof shall
not be affected thereby and shall be enforceable without regard thereto.


4.           Section Headings. The section headings in this Amendment are used
solely for convenience of reference, do not constitute a part of this Amendment
and shall not affect its interpretation.


5.           Governing Law. This Amendment is a contract made under, and shall
be construed in accordance with and governed by, the internal laws of the State
of Delaware (without regard to any conflicts of law principles).


6.           Counterparts. This Amendment may be executed in any number of
counterparts, each of which when so executed and delivered shall be an original
thereof, and it shall not be necessary in making proof of this Amendment to
produce or account for more than one counterpart thereof. Signature by PDF and
facsimile shall also bind the parties hereto.


[Signature Page Follows]
 
 
 
 
2

--------------------------------------------------------------------------------

 
 


    IN WITNESS WHEREOF, the undersigned have executed and delivered this Second
Amendment to Membership Interests and Partnership Interests Purchase Agreement
as of the day and year first above written.
 

 
PURCHASER:
          ALAMO GROUP (USA) INC.          
 
By:
/s/ Robert H. George       Name:  Robert H. George        Title: Vice President
         

 
 

 
SELLER:
         
SPECIALIZED INDUSTRIES LP
         
 
By:
Specialized GP, LLC,       its general partner                  

 
 
 
By:
/s/ Eric L. Blum       Name: Eric L. Blum       Title: Chairman  

 

  Acknowledged for the limited purpose of Section
11.17 of the Purchase Agreement:
                 

 
 

 
PARENT:
          ALAMO GROUP INC.          
 
By:
/s/ Robert H. George       Name:  Robert H. George        Title: Vice President
         

 
 
 
 

--------------------------------------------------------------------------------